      Case 3:19-cr-00164-CWR-LRA Document 29 Filed 09/27/19 Page 1 of 2

                                                                                    UNITED STATES DISTRICT COURT
                                                                                   SOUTHERN DISTRICT OF MISSISSIPPI



                      IN THE UNITED STATES DISTRICT COURT                                   FILE D
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                                                                             Sep 27 2019
                               NORTHERN DIVISION
                                                                                      ARTHUR JOHNSTON, CLERK
                                                                                  By: _________________ , Deputy Clerk
UNITED STATES OF AMERICA

VS.                                            CRIMINAL NO.: 3:19-cr-164-CWR

HUMBERTO SALVADOR-LOPEZ                                                                DEFENDANT



                            AGREED ORDER OF CONTINUANCE

       This cause is before the Court on the unopposed motion of the Defendant to continue the

trial of this case on grounds that the failure to grant such a continuance in this proceeding would

be likely to make a continuation of the proceeding impossible, or result in a miscarriage of

justice pursuant to 18 U.S.C. '3161(h)(7)(B)(i) and would deny counsel the reasonable time

necessary for effective preparation, taking into account the exercise of due diligence pursuant to

18 U.S.C. '3161(h)(7)(B)(iv).

       Furthermore, the Defendant through his counsel has expressly acknowledged approval of

the delay of trial and agrees to this continuance.

       THEREFORE, the Court is of the opinion and so finds that the motion for a continuance

of this matter should be granted for the reasons set forth herein, that the ends of justice served by

granting the continuance outweigh the best interests of the public and the defendant in a speedy

trial, and the failure to grant the continuance would result in a miscarriage of justice.

       IT IS FURTHER ORDERED that this matter be continued to November 4, 2019, at 9:00

o’clock a.m. in Jackson, Mississippi, and that the period of delay shall be excluded in computing

the time within which the trial of this matter commences in accordance with the Speedy Trial


                                                     1
      Case 3:19-cr-00164-CWR-LRA Document 29 Filed 09/27/19 Page 2 of 2




Act, 18 U.S.C. §3161. All trial subpoenas previously issued in this cause are hereby carried

forward and returnable to the date and time set forth above.

       SO ORDERED, this the 27th day of September, 2019.



                                             s/ Carlton W. Reeves     ____
                                             UNITED STATES DISTRICT JUDGE


AGREED:


/s/ Joshua Paul Fortenberry
JOSHUA P. FORTENBERRY
Assistant U.S. Attorney


/s/ Brad Mills______________
M. BRADLEY MILLS
Mills Law Firm, P.L.L.C.
Counsel for the Defendant




                                                2
